                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

BERKSHIRE HATHAWAY                        )
HOMESTATE INSURANCE                       )
COMPANY,                                  )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )     CASE NO. 2:18-CV-1038-WKW
                                          )                [WO]
NATASHA ADAMS,                            )
d/b/a C&R TRANSPORT,                      )
                                          )
              Defendant.                  )

                   MEMORANDUM OPINION AND ORDER

      Before the court is Plaintiff Berkshire Hathaway Homestate Insurance

Company’s motion for default judgment (Doc. # 12) against Defendant Natasha

Adams. The motion for default judgment will be granted and Adams willl be ordered

to pay $115,400.00 to Berkshire.

                           I. JURISDICTION AND VENUE

      The court has diversity subject-matter jurisdiction under 28 U.S.C § 1332(a).

The amount in controversy exceeds $75,000, and the parties are citizens of different

states. (Doc. # 1, at 1.) The parties do not dispute personal jurisdiction or venue.

                            II. STANDARD OF REVIEW

      To prevail on its motion for default judgment, Berkshire must show that it has

a claim upon which relief can be granted. “[A] default judgment cannot stand on a
complaint that fails to state a claim.” Chudasama v. Mazda Motor Corp., 123 F.3d

1353, 1370 n.41 (11th Cir. 1997). The court must ensure “that the well-pleaded

allegations in the complaint, which are taken as true due to the default, actually state

a substantive cause of action and that there is a substantive, sufficient basis in the

pleadings for the particular relief sought.” Tyco Fire & Sec., LLC v. Alcocer, 218 F.

App’x 860, 863 (11th Cir. 2007) (per curiam). Thus, Berkshire must plead “factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      The court cannot award money damages “without a hearing unless the amount

claimed is a liquidated sum or one capable of mathematical calculation.” Adolph

Coors Co. v. Movement Against Racism & the Klan, 777 F.2d 1538, 1543 (11th Cir.

1985) (quoting United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir. 1979)

(per curiam)). It may award damages “only if the record adequately reflects the basis

for [the] award.” Id. at 1544.

                                 III. BACKGROUND

      This lawsuit stems from a previous case in the Eastern District of Louisiana,

Mendoza v. Hicks, No. 15-cv-1455, 2016 WL 815505 (E.D. La. Mar. 2, 2016). In

that case, Adams was sued for a car accident involving a tractor-trailer. Adams had

a business relationship with the tractor’s driver. Adams also had an insurance policy

from Berkshire. But Adams did not own the tractor involved in the crash. Nor did


                                           2
Berkshire insure that tractor. Still, Berkshire paid $100,000 on Adams’s behalf to

settle the case, reserving the right to seek reimbursement from Adams under her

policy’s MCS-90 endorsement. (Doc. # 1, at 6–7; Doc. # 12-1, at 16.)

      Berkshire later sent Adams letters on September 7, 2016, and October 10,

2016, demanding reimbursement for the settlement payment. (Doc. # 12-6, at 2–3.)

Adams has not reimbursed Berkshire. (Doc. # 1, at 7.) As a result, Berkshire filed

this lawsuit against Adams. It seeks $115,400 for the settlement, interest, and court

fees. Adams was personally served on March 3, 2019. (Doc. # 9.) Her answer was

due on March 25, 2019, but she has yet to respond. Under Federal Rule of Civil

Procedure 55, the Clerk of the Court entered default on April 18, 2019. (Doc. # 11.)

                                IV. DISCUSSION

      The insurance policy Berkshire issued Adams had an MCS-90 endorsement.

Under that endorsement, Adams “agree[d] to reimburse [Berkshire] for any payment

that [Berkshire] would not have been obligated to make under the provisions of the

policy except for the agreement contained in this endorsement.” (Doc. # 12-1, at

16.) That agreement controls; a court “must enforce the insurance policy as written

if the terms are unambiguous.” Lambert v. Coregis Ins. Co., 950 So. 2d 1156, 1161

(Ala. 2006) (quoting Safeway Ins. Co. of Ala. v. Herrera, 912 So. 2d 1140, 1143

(Ala. 2005)). Without the MCS-90 endorsement, Berkshire would not have had to

pay $100,000 to help settle the lawsuit against Adams. Thus, Adams must reimburse


                                         3
Berkshire. See Harco Nat’l Ins. Co. v. Bobac Trucking Inc., 107 F.3d 733, 737 (9th

Cir. 1997) (holding that an MCS-90 endorsement required the insured to reimburse

the insurer for a legal settlement) (applying California law).

      Berkshire prays for $115,400 in damages. The court will award that amount.

The MCS-90 endorsement requires Adams to pay Berkshire $100,000. Berkshire is

also entitled to $15,000 of prejudgment interest based on the statutory six-percent

annual rate. Ala. Code §§ 8-8-1, 8-8-8; see Ballard v. Lee A. McWilliams Constr.,

Inc., 258 So. 3d 336, 338 (Ala. Civ. App. 2018); Hughes v. Hughes, 401 So. 2d 73,

76 (Ala. Civ. App. 1981). And Berkshire may recover its $400 filing fee. Fed. R.

Civ. P. 54(d)(1). An evidentiary hearing on damages is not required since the record

adequately reflects the basis for this award. Adolph Coors Co., 777 F.2d at 1543–

44; see SunSouth Capital, Inc. v. Harding Enters., LLC, No. 15-cv-823, 2017 WL

4563867, at *2 (M.D. Ala. Oct. 12, 2017).

                                V. CONCLUSION

      For the reasons above, it is ORDERED that Berkshire’s motion for default

judgment (Doc. # 12) is GRANTED and that default judgment is ENTERED against

Defendant Natasha Adams. Adams is liable to Berkshire for $115,400.00, including

$15,000.00 in interest and $400.00 in costs. A separate judgment will be entered.

      DONE this 29th day of July, 2019.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE

                                          4
